Citation Nr: 1716834	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-06 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder as separate from service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.  

2.  Entitlement to service connection for a sleep disorder other than sleep apnea.  

3.  Entitlement to a disability rating in excess of 70 percent for PTSD with major depressive disorder.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John Berry, attorney



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from May 2004 to September 2004, and on active duty from August 2005 to December 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  

These issues were previously before the Board in December 2014, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also before the Board and remanded in December 2014 was the issue of service connection for obstructive sleep apnea.  In a November 2015 rating decision, however, service connection was granted for obstructive sleep apnea.  Because the appellant was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

At the time of the Board's December 2014 remand, the Veteran had perfected appeals of service connection for two sleep-related disabilities, obstructive sleep apnea, and a sleep disorder other than obstructive sleep apnea.  In granting the Veteran service connection for obstructive sleep apnea in November 2015, the agency of original jurisdiction (AOJ) appears to have considered both issues to be fully resolved, as neither were included within the November 2015 supplemental statement of the case.  As noted above, the grant of service connection for obstructive sleep apnea resolves that appeal; however, because the other issue on appeal involved service connection for a sleep disorder other than obstructive sleep apnea, that issue has not been resolved and has also not been withdrawn by the Veteran or his representative.  Thus, it remains in appellate status.  

The issues of entitlement to service connection for a sleep disorder other than obstructive sleep apnea and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bipolar disorder did not manifest during service and has not been shown to be related to service, nor was a psychosis manifest within one year of separation from active service.  

2.  For the rating period on appeal, the Veteran's PTSD has manifested as occupational and social impairment with deficiencies in most areas due to such symptoms as irritability, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bipolar disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2016).  

2.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of March 2011, May 2011, June 2011, November 2011, December 2011, and August 2012 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letters were also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service connection - Bipolar disorder

The Veteran seeks service connection for a bipolar disorder, as separate from his service-connected PTSD with major depressive disorder.  He contends such a disability began during service, and service connection is therefore warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, such as psychoses, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.384  defines psychosis as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. §  3.384.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The service treatment records are negative for any diagnosis of or treatment for a bipolar disorder.  Post-service, the Veteran sought VA treatment for psychiatric symptoms beginning in 2008.  Diagnoses included PTSD, major depression, and adjustment disorder; however, a bipolar disorder was not diagnosed at that time.  Thus, based on this evidence, the Board finds that a bipolar disorder was not incurred in service.  While the Veteran reported psychiatric symptoms and sought treatment for mental health issues following service separation in December 2006, examiners did not diagnose a bipolar disorder on those occasions.  Additionally, though the Veteran was diagnosed with PTSD and major depression, he has already been awarded service connection for PTSD with major depressive disorder, as noted above, and service connection for a psychiatric disability other than a claimed bipolar disorder need not be further considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, in light of the above, the Board must conclude a bipolar disorder did not have its onset during service.  

To the extent to which the Veteran alleges his symptoms of bipolar disorder have been continuous since service, the Board notes that bipolar disorder is not one of the diseases listed in 38 C.F.R. § 3.384 and accordingly is not a "psychoses" for purposes of finding a chronic disease.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the theory of continuity of symptomatology applies only to those diseases recognized as chronic under 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331, 1337-1338 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a)."). The Federal Circuit in Walker rejected the argument that § 3.303(b) should be interpreted to apply to any disease that ordinarily would be considered chronic in the medical arts or to any non-chronic disease or injury. Walker, 708 F.3d at 1336 and 1339.  In fact, the Federal Circuit explicitly stated that "suggestions or holdings to the contrary in any decisions of the Veterans Court, and dictum to the contrary in our precedent, are incorrect and of no effect." Id. at 1340.  The Federal Circuit explained that diseases that would be considered chronic in a medical sense but are not listed in 3.309(a) may qualify for service connection under the 3-element test under 3.303(a). Id. at 1338.  The primary difference is that under 3.303(a) the disease must satisfy the nexus requirement. Id.  As such, the Board will review the Veteran's post service medical records to determine if there is competent and probative evidence of record linking the Veteran's current disability to his active service.

To determine if there was any etiological nexus between the Veteran's bipolar disorder and service, he was afforded a VA psychiatric examination in May 2013.  The claims file was reviewed by the examiner in conjunction with the examination.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran "does not meet the DSM-IV criteria for Bipolar I, II, NOS, or Cyclothymia.  The [Veteran's] symptom presentation is not consistent with bipolar disorder."  The examiner noted that while the Veteran has repeatedly been diagnosed with PTSD by a host of examiners, there was only one entry in the record for a treatment diagnosis of bipolar disorder, and the DSM-IV criteria were not explicated on that occasion.  Therefore, the examiner concluded the Veteran does not exhibit a bipolar spectrum disorder at that time, and thus such a disorder cannot be caused by, proximately related to, or aggravated to service or the service-connected PTSD with major depressive disorder, according to the examiner.  

The Board finds this opinion evidence highly probative, as it was rendered by a competent medical expert after both evaluation of the Veteran and review of the claims file.  In the absence of any competent evidence to the contrary, the Board must conclude that, assuming arguendo that the Veteran has or had at any time during the pendency of this appeal a post-service diagnosis of bipolar disorder, it is less likely than not due to or the result of service, or a service-connected disability, and has not been aggravated by the same.  

As noted above, the Veteran has claimed onset of a bipolar disorder during or as a result of service.  As a layperson, however, the Veteran is not capable of making medical conclusions; thus, his statements regarding causation and aggravation are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Id; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, psychiatric disorders are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  The Veteran has also not stated he is reporting the conclusions as told to him by a competent expert, and his lay assertions have not later been confirmed by such an expert.  

As such, the Board finds that the preponderance of the evidence is against the claim for service connection for a bipolar disorder.  Consequently, because a preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Service connection for bipolar disorder is denied.  See 38 C.F.R. §§ 3.102, 3.303.

III.  Increased rating - PTSD with major depressive disorder

The Veteran seeks an increased rating for a service-connected psychiatric disability, PTSD with major depressive disorder.  He contends the impairment resulting from this disability is more severe than is rated by VA, and an increased rating is warranted.  Currently, a 70 percent disability rating, effective February 28, 2011, has been awarded for his service-connected PTSD with major depressive disorder.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In statements to VA medical personnel, the Veteran has provided lay evidence regarding psychiatric symptomatology and impairment caused by the service-connected PTSD.  As a layperson, the Veteran is competent to provide such testimony regarding observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has reported poor sleep, a depressed mood, and impaired social interactions.  Overall, the Veteran has contended that a higher disability rating is warranted.  

The Veteran was afforded VA psychiatric examinations in April 2011, August 2012, May 2013, and February 2015.  VA outpatient treatment records have also been obtained and reviewed.  After a review of all the evidence, lay and medical, the Board finds that the Veteran's service-connected PTSD does not warrant a disability rating in excess of 70 percent at any point during the rating period.  For the entire rating period, the service-connected PTSD has resulted in no more than severe, but not total, reduction in reliability and productivity due to psychiatric symptoms.  

At VA examinations between 2011 and 2015, the Veteran reported such symptoms as poor sleep, hopelessness, sadness, decreased appetite, recurrent and intrusive memories, and suicidal ideation.  He was hospitalized at a VA medical center in March 2011 following a medication overdose, interpreted as a suicidal gesture.  He was also taking medication for psychiatric symptoms.  He was reportedly single, but some dating activity was noted.  He described, however, heightened irritability and anger, which reportedly resulted in relationship difficulties.  He denied having any children, but did report frequent contact with his parents and other family members.  He has denied any hobbies or recreational activities.  Some alcohol use was reported, but this was not considered excessive.  He denied any illegal drug use.  

On objective VA and private examinations of record, the Veteran's general appearance has been clean, with appropriate dress and grooming.  No grossly abnormal psychomotor activity has been observed.  His speech was of regular rate and rhythm at all times, and he was cooperative with the examiners.  His mood was anxious and his affect flattened, but his eye contact was good.  He has been at all times of record fully alert and oriented and displayed no cognitive deficits.  Thought processes, content and judgment have all been considered by examiners to be logical and coherent.  Intelligence has been average and insight was within normal limits.  Short and long term memory were also within normal limits.  He has reported sporadic post-service employment.  On his most recent examination in 2015, he reported he was employed on a full-time basis for the past year.  The Veteran has been considered by all examiners to be competent to manage his finances and able to perform all activities of daily living without assistance.  

In sum, for the entire claims period, the service-connected PTSD manifested a range of symptoms, but those most frequently emphasized by the Veteran were recurrent and intrusive memories, social isolation, poor sleep, and a depressed mood.  While the Veteran contends that symptoms have resulted in total impairment and that a higher disability rating is warranted for the entire initial rating period on appeal, there is no evidence of total social or occupational impairment that more nearly approximates a 100 percent disability rating, including due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, based on review of treatment records, VA and private examination reports, or the Veteran's lay statements.  Objective examinations demonstrated he had appropriate dress and grooming and his memory was noted to be within normal limits.  Thought process was also consistently described as logical and he was never described as being a danger to himself or others.  The 2015 VA examiner concluded that the symptoms were most consistent with occupational and social impairment with deficiencies in most areas, but not total impairment. 

There is no question the Veteran has severe symptoms; however, these symptoms have not been shown to be so frequent or disabling that the rise to the level of total occupational or social impairment, which is a level of severity so disabling that some of the examples of symptoms include not knowing one's own name or posing a persistent threat of danger to self or others.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  The records reflect that the Veteran retained some social functioning with a few friends and family members.  Additionally, the Veteran indicated that he has worked full-time for several years, including at present, since service separation.  

Thus, in consideration of the evidence above, the Board finds that, for the entire rating period, the weight of the evidence is against finding that the service-connected PTSD resulted in total occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Because the preponderance of the evidence is against the appeal for a higher disability rating in excess of 70 percent for PTSD, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has also considered whether the rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further. 

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the assigned schedular ratings for the entire rating period.  Throughout the rating period, symptoms of the psychiatric and orthopedic disabilities at issue, to include depressed mood, sleep impairment, low energy, anxiety, and social isolation, have been contemplated by the schedular criteria.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the objective clinical findings are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  As such, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD with major depressive disorder; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected disabilities.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 38 C.F.R. § 4.124a.  

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In the present case, the Veteran is in fact currently employed and has not presented evidence that his service connection disabilities, individually or cumulatively, result in impairment which is exceptional and not captured by schedular evaluations.  Thus, further consideration of such an award is not required.  


ORDER

Service connection for bipolar disorder is denied.  

A disability rating in excess of 70 percent for PTSD is denied.  


REMAND

Service Connection

The Veteran seeks service connection for a sleep disorder other than obstructive sleep apnea.  As noted above, the AOJ granted the Veteran service connection for obstructive sleep apnea in a November 2015 rating decision, resolving the appeal of that separate issue.  The AOJ also appears to have considered the issue of service connection for a sleep disorder other than obstructive sleep apnea to be fully resolved, as it was not included within the November 2015 supplemental statement of the case.  However, because the other issue on appeal involved service connection for a sleep disorder other than obstructive sleep apnea, that issue has not been resolved and has also not been withdrawn by the Veteran or his representative.  Thus, it remains in appellate status.  The Board notes that the Veteran explicitly filed this claim as a separate issue, and it was adjudicated and appealed as such.  

When evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b).  Under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).  While the Board is cognizant that 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal in cases where the substantive appeal was filed on or after February 2, 2013, see 38 U.S.C.A. § 7105 (e) (West 2014); see also VA Fast Letter 14-02 (May 2, 2014), the Board finds that an automatic waiver of jurisdiction cannot be applied in this case.  Here, the Veteran's substantive appeal was received November 2012, and therefore, the provision of automatic waiver is not applicable in this case.  

This procedural right of initial AOJ review has not been waived by the Veteran or representative.  Additionally, the new pertinent evidence does not guarantee that the remainder of the claims may be fully allowed on appeal without such referral.  See 38 C.F.R. § 20.1304(c).  For these reasons, the issue of service connection for a sleep disorder other than obstructive sleep apnea will be remanded for appropriate action so that the above-noted evidence is appropriately addressed with a Supplemental Statement of the Case.  

Finally, adjudication of the Veteran's TDIU claim must also be deferred, as this issue is inextricably-intertwined with the issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

Review all evidence added to the electronic file since the November 2015 Supplemental Statement of the Case that pertains to the claims or issues on appeal, to include but not limited to the March 2015 VA sleep disorders examination and medical opinion.  After undertaking any additional development which may be necessary, including another VA examination if required, readjudicate the claims on appeal to determine if entitlement to the benefits sought is warranted.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


